Title: From George Washington to Israel Shreve, 31 December 1780
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters New Windsor 31st Decemr 1780
                        
                        I had sent off instructions for Capt. Mitchell previous to the rect of yours of yesterday—leaving a Blank for
                            his name.
                        I would with great pleasure supply him and the other Officers with Money, before they march, was it in my
                            power, but the Military Chest is and has been sometime empty. I am &c.

                    